Case 6:20-cv-00474-ADA Document 85-7 Filed 03/17/21 Page 1 of 19




          EXHIBIT 7
        Case
Serial No.      6:20-cv-00474-ADA
           10/227,863                            Document 85-7 Filed 03/17/21 Page 2 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007



                                                                                      PATENT

                                                                 Agent's Docket No. 13598-US

            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


In re Application of                                  )
                                                      )
ZABIHI, Attaullah et al.                              )
                                                      )
Serial No: 10/227,863                                 )     Art Unit: 2616
                                                      )
Filed: August 27, 2002                                )     Examiner: LY, Anh Vu H.
                                                      )

For:     STACKABLE VIRTUAL LOCAL AREA NETWORK PROVISIONING IN
         BRIDGED NETWORKS

                                                                  October 19, 2007

Commissioner for Patents
U.S. Patent and Trademark Office
Alexandria, VA 22313-1450


                RESPONSE TO OFFICE ACTION MAILED JUNE 21, 2007

Sir:
         In response to the Office Action dated June 21, 2007, please amend this application
as follows:




                                                       1
Serial No. 10/227,863
         Case 6:20-cv-00474-ADA
Art Unit 2616
                                                 Document 85-7 Filed 03/17/21 Page 3 of 19
Response to Office Action mailed June 21, 2007


AMENDMENTS TO THE CLAIMS


1. (currently amended)               A method of provisioning a backbone Virtual Local Area
Network (VLAN) comprising the steps of:
         a.       obtaining at least one backbone VLAN IDentifier;
         b.       selecting a plurality of backbone VLAN trunks; and
         c.       associating the backbone VLAN ID with each one of the plurality of
backbone VLAN trunks_;_
the selection and association of the backbone VLAN ID with each one of the plurality of
backbone VLAN trunks being undertaken irrespective of [[a]] one of an in-use and a stand-
by designation of each one of the plurality of backbone VLAN trunks.


2. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 1, the method further comprising [[a step of:]] tracking previously obtained
backbone VLAN IDs.


3. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 1, the method further comprising [[a step of:]] generating the at least one backbone
VLANID.


4. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 3, wherein generating the at least one backbone VLAN ID, the method further
comprises a step of: generating a unique backbone VLAN ID.


5. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 1, wherein selecting the plurality of backbone VLAN trunks, the method further
comprises a step of: selecting all managed backbone VLAN trunks.


6. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 5, wherein selecting all managed backbone VLAN trunks, the method further




                                                      2
Serial No. 10/227,863
         Case   6:20-cv-00474-ADA                Document 85-7 Filed 03/17/21 Page 4 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


comprises a step of: selecting all managed backbone VLAN trunks in an associated realm
of management.


7. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 5, wherein selecting all managed backbone VLAN trunks, the method further
comprises a step of: further comprising de-selecting at least one backbone VLAN trunk.


8. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 1, wherein associating the backbone VLAN ID with the plurality of backbone VLAN
trunks, the method further comprises steps of:
         a.       determining a plurality of stackable trunk ports corresponding to the
plurality of backbone VLAN trunks; and
         b.       associating the backbone VLAN ID with each one of the plurality of
stackable trunk ports;
the association of the backbone VLAN ID with each on of the plurality of stackable trunk
ports being undertaken irrespective of [[ a]] one of an in-use and a stand-by designation of
each one of the plurality of backbone VLAN trunks and each one of the plurality of
stackable trunk ports.


9. (currently amended)               A method of provisioning a backbone VLAN as claimed in
claim 8, wherein determining the plurality of stackable trunk ports, the method further
comprises a step of: selecting all managed stackable trunk ports.


10. (currently amended)              A method of provisioning a backbone VLAN as claimed in
claim 9, wherein selecting all stackable trunk ports, the method further comprises a step of:
selecting all managed stackable trunk ports in the associated realm of management.


11. (currently amended)              A method of provisioning a backbone VLAN as claimed in
claim 9, wherein selecting all stackable trunk ports, the method further comprises a step of:
further comprising de-selecting at least one selected stackable trunk port.




                                                      3
Serial No. 10/227 ,863
         Case 6:20-cv-00474-ADA                  Document 85-7 Filed 03/17/21 Page 5 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


12. (currently amended)              A method of provisioning a backbone VLAN as claimed in
claim 8, wherein associating the backbone VLAN ID with each one of the plurality of
stackable trunk ports, the method further comprises a step of: issuing commands to the
plurality of stackable trunk ports to enable support for backbone VLAN ID associated
communications.


13. (currently amended)              A method of provisioning a backbone VLAN as claimed in
claim 1, further comprising steps of:
          a.      selecting at least two tunnel access ports; and
          b.      associating the backbone VLAN ID with the selected tunnel access ports.


14. (currently amended)              A method of provisioning a backbone VLAN as claimed in
claim 13, wherein associating the backbone VLAN ID with the selected tunnel access ports,
the method further comprises a step of: issuing commands to the selected tunnel access
ports to enable support for backbone VLAN ID associated communications.


15. (currently amended)              A method of provisioning a backbone VLAN as claimed in
claim 1, further comprising a step of issuing commands to determine a backbone VLAN
provisioning status associated with at least one of a backbone VLAN, a backbone VLAN
trunk, a stackable trunk port, a tunnel access port, and a VLAN access port.


16. (currently amended)              A method of provisioning a backbone VLAN as claimed in
claim 1, further comprising a step of: defining at least one switching rule by specifying [[a]]
one of:
          1.      a VLAN access port to VLAN access port binding;
          11.     a VLAN access port to VLAN trunk port binding;
          111.    a VLAN access port to stackable trunk port binding;
          1v.     a VLAN trunk port to VLAN trunk port binding; and
          v.      a tunnel access port to stackable trunk port binding.




                                                      4
Serial No. 10/227,863
         Case 6:20-cv-00474-ADA                  Document 85-7 Filed 03/17/21 Page 6 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


17. (currently amended)              A method of provisioning a backbone VLAN trunk
comprising steps of:
         a.       obtaining a plurality of backbone VLAN IDs associated with a
corresponding plurality of provisioned backbone VLANs; and
         b.       associating the plurality of backbone VLAN IDs with the backbone VLAN
trunk;
the association of the plurality of backbone VLAN IDs with the backbone VLAN trunk
being undertaken irrespective of [[a]] one of an in-use and a stand-by designation of the
backbone VLAN trunk.


18. (currently amended)              A method of provisioning a backbone VLAN trunk as
claimed in claim 17, wherein obtaining the plurality of backbone VLAN IDs, the method
further comprises a step of: obtaining backbone VLAN IDs associated with all provisioned
backbone VLANs.


19. (currently amended)              A method of provisioning a backbone VLAN trunk as
claimed in claim 17, wherein obtaining backbone VLAN IDs associated with all
provisioned backbone VLANs, the method further comprises a step of: obtaining
backbone VLAN IDs associated with all provisioned backbone VLANs in a realm of
management.


20. (currently amended)              A method of provisioning a backbone VLAN trunk as
claimed in claim 17, wherein subsequent to obtaining the plurality of backbone VLi"i.N IDs,
the method further comprises a step of: disregarding at least one backbone VLAN ID
further comprising disregarding at least one backbone VLAN ID subsequent to obtaining
the plurality of backbone VLAN IDs.


21. (currently amended)              A method of provisioning a backbone VLAN trunk as
claimed in claim 17, wherein associating the plurality of backbone VLAN IDs with the
backbone VLAN trunk, the method further comprises steps of:




                                                      5
Serial No. 10/227,863
         Case 6:20-cv-00474-ADA                  Document 85-7 Filed 03/17/21 Page 7 of 19
ArtUnit2616
Response to Office Action mailed June 21, 2007


         a.       determining at least one stackable trunk port corresponding to the backbone
VLAN trunk; and
         b.       associating the backbone VLAN ID§. with the at least one stackable trunk
port;
the association of the backbone VLAN ID§. with the at least one stackable trunk port being
undertaken irrespective of [[a]] one of an in-use and a stand-by designation of the backbone
VLAN trunk and the at least one stackable trunk port.


22. (currently amended)              A method of provisioning a backbone VLAN trunk as
claimed in claim 21, wherein associating the backbone VLAN ID with the at least one
stackable trunk port, the method further comprises a step of: issuing at least one command
to the at least one stackable trunk port to enable support for backbone VLAN ID associated
communications.


23. (currently amended)              A method of provisioning a backbone VLAN trunk as
claimed in claim 17, further comprising a step of issuing commands to determine a
backbone VLAN provisioning status associated with at least one of a backbone VLAN, a
backbone VLAN trunk, and a stackable trunk port.


24. (currently amended)              A method of provisioning a stackable trunk port comprising
steps of:
         a.       obtaining a plurality of backbone VLAN IDs associated with a
corresponding plurality of provisioned backbone VLAN s; and
         b.       associating the plurality of backbone VLAN IDs with the stackable trunk
port;
the association of the plurality of backbone VLAN IDs with the stackable trunk port being
undertaken irrespective of [[a]] one of an in-use and a stand-by designation of the stackable
trunk port.


25. (currently amended)              A method of provisioning a stackable trunk port as claimed in
claim 24, wherein obtaining the plurality of backbone VLAN IDs, the method further



                                                      6
Serial No.Case
           10/227,863
                6:20-cv-00474-ADA                Document 85-7 Filed 03/17/21 Page 8 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


comprises a step of: obtaining backbone VLAN IDs associated with all provisioned
backbone VLANs.


26. (currently amended)              A method of provisioning a stackable trunk port as claimed in
claim 24, wherein obtaining backbone VLAN IDs associated with all provisioned backbone
VLANs, the method further comprises a step of: obtaining backbone VLAN IDs
associated with all provisioned backbone VLANs in a realm of management.


27. (currently amended)              A method of provisioning a stackable trunk port as claimed in
claim 24, .vherein subsequent to obtaining the plurality of backbone VLf,},J" IDs, the
             1




method further comprises a step of: further comprising disregarding at least one backbone
VLAN ID subsequent to obtaining the plurality of backbone VLAN IDs.


28. (currently amended)              A method of provisioning a stackable trunk port as claimed in
claim 24, wherein associating the backbone VLAN ID§. with the stackable trunk port,-the
method further comprises a step of: issuing at least one command to the stackable trunk
port to enable support for backbone VLAN ID associated communications.


29. (currently amended)              A method of provisioning a stackable trunk port as claimed in
claim 24, further comprising a step of issuing commands to determine a backbone VLAN
provisioning status associated with at least one of a backbone VLAN, and a stackable trunk
port.


30. (currently amended)              A backbone VLAN provisioning human-machine interface
comprising:
        a.        a backbone VLAN ID selector for selecting a plurality of backbone VLAN
IDs;
        b.        a backbone VLAN trunk selector for selecting a plurality of backbone
VLAN trunks; and
        c.        an activator for committing associations between the plurality of backbone
VLAN IDs and the plurality of backbone VLAN trunks;



                                                      7
Serial No.Case
           10/227,863
                6:20-cv-00474-ADA                Document 85-7 Filed 03/17/21 Page 9 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


the associations between the plurality of backbone VLAN IDs and the plurality of backbone
VLAN trunks being undertaken irrespective of [[a]] one of an in-use and a stand-by
designation of each one of the plurality of backbone VLAN trunks.


31. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 30, wherein the backbone VLAN ID selector is further operable to select the plurality
of backbone VLAN IDs corresponding to all backbone VLAN s provisioned in a managed
communications network.


32. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 30, wherein the backbone VLAN ID selector is further operable to de-select at least
one backbone VLAN ID from the plurality of selected backbone VLAN IDs.


33. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 30, wherein the backbone VLAN trunk selector is further operable to select all
backbone VLAN trunks provisioned in a managed communications network.


34. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 30, wherein the backbone VLAN trunk selector is further operable to de-select at
least one backbone VLAN trunk from the plurality of selected backbone VLAN trunks.


35. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 30, wherein the activator is further operable to initiate the issuing of at least one
command to effect the associations between the plurality of backbone VLAN IDs and the
plurality of backbone VLAN trunks.


36. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 30, wherein the backbone VLAN trunk selector further comprises a stackable trunk
port selector operable to select at least one stackable trunk port.




                                                      8
Serial No. 10/227,863
        Case 6:20-cv-00474-ADA                   Document 85-7 Filed 03/17/21 Page 10 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


37. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 36, wherein stackable trunk port selector operable to select all stackable trunk ports in
a managed communications network.


38. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 37, wherein stackable trunk port selector is further operable to de-select at least one
stackable trunk port.


39. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 37, wherein the activator is further operable to initiate the issuing of at least one
command to effect the associations between the plurality of backbone VLAN IDs and the
plurality of stackable trunk ports.


40. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 30, further comprising a tunnel access port selector for selecting at least two tunnel
access ports.


41. (currently amended)              A backbone VLAN provisioning human-machine interface as
claimed in claim 40[[;]].. the activator further being operable to effect associations between
the plurality of backbone VLAN IDs and the at least two tunnel access ports.


42. (original) A backbone VLAN provisioning human-machine interface as claimed in
claim 41, wherein the activator is further operable to issue at least one command to effect
the associations between the plurality of backbone VLAN IDs and the at least two tunnel
access ports.


43. (currently amended)              A backbone VLAN provisioning human-machine interface as
claimed in claim 30, further being operable to display comprising means for displaying a
backbone VLAN provisioning status for at least one of a backbone VLAN, a backbone
VLAN trunk, a stackable trunk port, a VLAN access port and a tunnel access port.




                                                       9
Serial No. 10/227,863
        Case 6:20-cv-00474-ADA                   Document 85-7 Filed 03/17/21 Page 11 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


44. (currently amended)              A backbone VLAN provisioning human-machine interface as
claimed in claim 30, further being operable to define comprising means for defining at least
one switching rule by specifying a one of:
         1.       a VLAN access port to VLAN access port binding;
         11.      a VLAN access port to VLAN trunk port binding;
         111.     a VLAN access port to stackable trunk port binding;
         1v.      a VLAN trunk port to VLAN trunk port binding; and
         v.       a tunnel access port to stackable trunk port binding.


45. (currently amended)              A network management system using the human-machine
interface claimed defined in claim 30 to effect backbone VLAN provisioning in a managed
communications network.




                                                       10
Serial No. 10/227,863
        Case 6:20-cv-00474-ADA                   Document 85-7 Filed 03/17/21 Page 12 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


                                                  REMARKS


         Claims 1-30 and 41, and 43-45 have been amended solely to improve language by
correcting grammatical errors and punctuation errors. No new subject matter has been
added. The scope of the claims has not been changed in any way.


         The Examiner has objected to claims 1, 8, 17, 21, 24, 28, and 30-45 as containing
various specified informality errors. The claims have been amended to correct most of the
alleged errors. However, the words "human-machine" have not been removed from the
preamble of claims 30-45, as the Applicant does not feel that these words are incorrect. If
the Examiner insists that these words be removed, the Examiner is kindly asked to provide
an explanation as to why these words should be removed.


         The Examiner has objected to claims 1-45 under 35 U.S.C. §102(e) as being
anticipated by U.S. Patent 6,678,241 issued to Gai et al.
         Gai teaches a method of route redundancy for VLANs. Each VLAN is considered a
logical VLAN, designated by an ID (in Gai's example of FIG. 2 and FIG. 5c, these are
RED, GREEN, BLUE, and YELLOW). Each "logical" VLAN is assigned a number of
actual, "physical" VLANs. For each logical VLAN, one of the physical VLANs is
designated as "active", and the remaining physical VLANs are designated as "stand-by" or
"unusable" (FIG. 5c, and column 12 lines 25-42). If a link within the active physical
VLAN for a logical VLAN fails, then the various switches and routers can quickly switch
to one of the stand-by physical VLANs for that logical VLAN (abstract, column 5 lines 17-
51). No active VLANs are grouped in any way. What appears as a grouping of multiple
physical VLANs into a single logical VLAN is really the other way around; for a particular
VLAN required by a customer, several physical VLANs are designated in order to provide
stand-by routes in case of link failure.
         This is completely different from the present invention. The present invention, as
claimed, is directed to a method of increasing the number of possible actual VLANs beyond
the usual 4096 (or 4094, if the reserved VLAN IDs are ignored) limit. Backbone VLANs
are defined, each with a backbone VLAN ID. A VLAN has its usual VLAN ID and in



                                                      11
Serial No. 10/227,863
        Case     6:20-cv-00474-ADA               Document 85-7 Filed 03/17/21 Page 13 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


addition has a backbone VLAN ID. Backbone VLANs travel over backbone VLAN trunks,
which are defined between stackable trunk ports on core routers. The association between
the backbone VLAN IDs and the backbone VLAN trunks is irrespective of whether the
backbone trunks are designated as stand-by or in-use. An interface is provided which
ensures that each VLAN and VLAN ID combination is unique, and allows relatively easy
provisioning of backbone VLANs, backbone VLAN trunks, and stackable trunk ports.
         The differences between Gai and the present invention will be seen clearly be
considering the individual elements of the claims.


         Claim 1 is directed to a method of provisioning a backbone VLAN. Gai does not
teach such a method. Gai teaches a method of providing stand-by VLANs for an active
VLAN by assigning a plurality of physical VLANs to an actual VLAN. One of these
plurality ofVLANs is designated as active (step 408 of FIG. 4), and the others are
designated as stand-by or unusable (FIG. 5). This is in no way equivalent to provisioning a
backbone VLAN. A backbone VLAN is a path through the core of a network, defined by
the switching rules for the stackable trunk ports, which is able to carry a number ofVLANs.
The backbone VLAN uses a field which is in addition to the usual VLAN ID field in order
that the various core routers through which the backbone VLAN passes are able to switch
packets to appropriate stackable trunk ports. Gai does not teach backbone VLANs in any
way.
         Claim 1 also includes the limitation of obtaining at least one backbone VLAN ID.
This is a limitation not taught by Gai. Nowhere does Gai discuss backbone VLAN IDs.
The Examiner has equated the ID of the logical VLANs of Gai (e.g. RED) with the
backbone VLAN IDs when considering an earlier limitation of the claim. As discussed
above with reference to the overall teachings of Gai, the ID of a logical VLAN (e.g. RED)
is the ID of a single actual VLAN. This single actual VLAN then has several distinct
physical VLANs assigned to it, each distinct physical VLAN being over a different path in
order to provide redundancy for the actual VLAN. This is in no way equivalent to a
backbone VLAN ID, since a backbone VLAN ID identifies a backbone VLAN which, as
explained above, may carry a multitude ofVLANs over a single trunk.




                                                      12
Serial No. 10/227,863
        Case 6:20-cv-00474-ADA                   Document 85-7 Filed 03/17/21 Page 14 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


         Claim 1 also includes the limitation of selecting a plurality of backbone VLAN
trunks. This is a limitation not taught by Gai. The Examiner states that Gai teaches this
limitation as the links 428 of Figure 2. The Applicant respectfully submits the mere
presence of the links 248 does not teach selecting the links, especially in the context of a
provisioning method. In order to teach this limitation of claim 1, the Examiner must show
where Gai teaches selecting one of the links as part of a provisioning method.
         Furthermore, column 6 lines 19-23 of Gai explain that the links 428 are "trunks or
links 248, such as point-to-point links. Link 248 basically represent communication paths
for transporting messages, such as data frames, between various network components".
The links 248 are therefore simply generic links between network switches, and no
suggestion at all is given that these are backbone VLAN trunks.
         Claim 1 also includes the limitation of associating the backbone VLAN IDs with
each one of the plurality of backbone VLAN trunks. This is a limitation not taught by Gai.
The Examiner has stated that Gai teaches this limitation at column 7 lines 10-15. However,
as discussed above, Gai does not teach backbone VLAN IDs or backbone VLAN trunks.
Furthermore, this passage recites the normal use ofVLAN designations for VLANs. As
stated at column 6 lines 53-65, the VLAN designations are the usual VLAN IDs used for
normal VLANs, namely numeric values having values between O and 4095. These are
clearly not backbone VLAN IDs, which are designed deliberately to get around the hard
limit of 4096 (4094 if reserved IDs are not used) possible unique VLAN designations.
         Claim 1 also includes the limitation that the selection and association of the
backbone VLAN IDs with the backbone VLAN trunks is undertaken irrespective of an in-
use and a stand-by designation of the backbone VLAN trunks. This is a limitation not
taught by Gai. As discussed above, Gai does not teach backbone VLAN IDs or backbone
VLAN trunks. More importantly, the Examiner states that "each physical VLAN is
designated as ACTIVE, STAND-BY, and UNUSABLE. This implies that the trunks in the
physical VLANs associated with each logical VLAN are undertaken irrespective of a one
in-use and/or stand-by designation". This is actually contrary to the limitation of claim 1.
Because each logical VLAN (which the Examiner has equated with a backbone VLAN by
equating the ID RED with a backbone VLAN ID) deliberately has one active physical
VLAN associated with it and a number of stand-by physical VLANs, the association cannot



                                                      13
Serial No. 10/227,863
        Case 6:20-cv-00474-ADA
Art Unit 2616
                                                 Document 85-7 Filed 03/17/21 Page 15 of 19
Response to Office Action mailed June 21, 2007


be said to be irrespective of whether the trunk is in-use or stand-by. In fact, if Gai's
association was irrespective of whether the trunks were in-use or stand-by, then the method
taught by Gai would not work because the entire point of Gai is to have exactly one in-use
physical VLAN and one or more stand-by physical VLANs to act as redundant VLANs
should the active VLAN fail.
         Claims 2-16 are dependent on claim 1 and include the same limitations discussed
above. Because Gai does not teach each and every element of the claims, the Applicant
respectfully submits that claims 1-16 are not anticipated by Gai.


         Claim 17 is directed to a method of provisioning a backbone VLAN trunk. As
discussed above with reference to claim 1, Gai does not teach backbone VLAN trunks, nor
a method of provisioning a backbone VLAN trunk. Gai at most teaches a method of
provisioning redundant VLANs. In any event, the Examiner has not shown where Gai
teaches such a method.
         Claim 17 also includes the limitation of obtaining a plurality of backbone VLAN
IDs associated with a corresponding plurality of provisioned backbone VLAN s. This is a
limitation not taught by Gai. The Examiner states that Gai teaches this in Figure 5c as the
IDs RED, BLUE, etc. However, as discussed above with reference to claim 1, these are
IDs associated with logical VLANs and are not IDs associated with backbone VLANs.
Furthermore, the mere presence of IDs is not sufficient to show a step of obtaining the IDs,
certainly not in the context of a method of provisioning.
         Claim 17 also includes the limitation of associating the plurality of backbone VLAN
IDs with the backbone VLAN trunk. This is a limitation not taught by Gai. The Examiner
states that Gai teaches this at column 7 lines 10-15. However, as discussed above with
reference to claim 1, this passage teaches the usual use of normal VLAN IDs, which are
different from backbone VLAN IDs.
        Claim 17 also includes the limitation that the association of the plurality of
backbone VLAN IDs with the backbone VLAN trunk is undertaken irrespective of the in-
use or stand-by designation of the backbone VLAN trunk. Gai does not teach backbone
VLAN IDs or a backbone VLAN trunk. Regarding the association being irrespective of the
in-use or stand-by designation, as discussed above with reference to claim 1 Gai expressly



                                                      14
Serial No. 10/227,863
        Case 6:20-cv-00474-ADA
Art Unit 2616
                                                 Document 85-7 Filed 03/17/21 Page 16 of 19
Response to Office Action mailed June 21, 2007


takes into account whether a physical VLAN is active or stand-by in making the
association, and is therefore the opposite of "irrespective".
         Claims 18-23 are dependent on claim 17 and include the same limitations discussed
above. Since Gai does not teach each and every element of the claims, the Applicant
respectfully submits that claims 17-23 are not anticipated by Gai.


         Claim 24 is directed to a method of provisioning a stackable trunk port. The
Examiner has not shown where Gai teaches a method of provisioning a stackable trunk
port.
         Claim 24 includes the limitation of obtaining a plurality of backbone VLAN IDs
associated with a corresponding plurality of provisioned backbone VLANs. This is a
limitation not taught by Gai. The Examiner states that Gai teaches this in Figure 5c as the
IDs RED, BLUE, etc. However, as discussed above with reference to claim 17, these are
IDs associated with logical VLANs and are not IDs associated with backbone VLANs.
Furthermore, the mere presence of IDs is not sufficient to show a step of obtaining the IDs,
certainly not in the context of a method of provisioning.
         Claim 24 also includes the limitation of associating the plurality of backbone VLAN
IDs with the stackable trunk port. This is a limitation not taught by Gai. The Examiner
states that Gai teaches this as the association between trunk ports 302a-302c with the RED
identifier. However, as discussed above, the RED identifier is not a backbone VLAN ID.
        Claim 24 also includes the limitation that the association of the plurality of
backbone VLAN IDs with the stackable trunk port is undertaken irrespective of the in-use
or stand-by designation of the stackable trunk port. However, as discussed above with
reference to claims 1 and 17, Gai expressly takes into account whether a physical VLAN is
active or stand-by in making the association, and is therefore the opposite of "irrespective".
        Claims 25-29 are dependent on claim 24 and include the same limitations discussed
above. Since Gai does not teach each and every element of the claims, the Applicant
respectfully submits that claims 24-29 are not anticipated by Gai.


        Claim 30 is directed to a backbone VLAN provisioning human-machine interface.
The limitations of the claims include selectors and activators for effecting specified actions.



                                                      15
Serial No. 10/227,863
        Case    6:20-cv-00474-ADA                Document 85-7 Filed 03/17/21 Page 17 of 19
Art Unit 2616
Response to Office Action mailed June 21, 2007


The Examiner has not shown where Gai teaches such a human-machine interface. The
Examine has treated claim 30 the same as claim 1, but these are different categories of
claims and comprise different limitations. For example, addresses the preamble of claim 30
by stating that Gai discloses a method of provisioning a backbone VLAN in Figure 4.
However, Figure 4 in no way discloses a human-machine interface as recited in claim 30.
This ignores a major aspect of the invention, which is a NMS interface with specified
functionality buttons which simplifies provisioning of backbone VLANs.
         Claim 30 includes the limitation of a backbone VLAN ID selector for selecting a
plurality of backbone VLAN IDs. As discussed above, Gai does not teach backbone VLAN
IDs. In addition, the Examiner has not shown where Gai teaches such a selector within a
human-machine interface.
         Claim 30 also includes the limitation of a backbone VLAN trunk selector for
selecting a plurality of backbone VLAN trunks. As discussed above, Gai does not teach
backbone VLAN trunks. In addition, the Examiner has not shown where Gai teaches such
a selector within a human-machine interface.
         Claim 30 also includes the limitation of an activator for committing associations
between the plurality of backbone VLAN IDs and the plurality of backbone VLAN trunks.
As discussed above, Gai does not teach backbone VLAN IDs or backbone VLAN trunks.
In addition, the Examiner has not shown where Gai teaches such an activator within a
human-machine interface.
         Claim 30 also includes the limitation that the associations between the plurality of
backbone VLAN IDs and the plurality of backbone VLAN trunks is undertaken irrespective
of the in-use or stand-by designation of the backbone VLAN trunks. However, as discussed
above with reference to claims 1 and 17, Gai expressly takes into account whether a
physical VLAN is active or stand-by in making the association, and is therefore the
opposite of "irrespective".
         Claims 31-44 are dependent on claim 30 and include the same limitations discussed
above. Claim 45 is directed to an NMS which includes the limitations of claim 30. Since
Gai does not teach each and every element of the claims, the Applicant respectfully submits
that claims 30-45 are not anticipated by Gai.




                                                      16
Serial No. 10/227,863
        Case 6:20-cv-00474-ADA
Art Unit 2616
                                                 Document 85-7 Filed 03/17/21 Page 18 of 19
Response to Office Action mailed June 21, 2007


         The Examiner is kindly asked to consider the aspect of the invention reflected in
claims 30-45, namely the NMS interface whose inventive elements simplify provisioning of
backbone VLANs.


         In view of the foregoing, it is believed that the claims at present on file and as
amended herein are in condition for allowance. Reconsideration and action to this end is
respectfully requested.


                                                            Respectfully submitted,




                                                            S. Mark Budd
                                                            Registration No. 53,880
                                                            Agent of Record

MARKS & CLERK
P.O. Box 957, Station B
Ottawa, ON KIP 5S7 (613)236-9561




                                                      17
Case 6:20-cv-00474-ADA Document 85-7 Filed 03/17/21 Page 19 of 19
                     REPLACEMENT SHEET




 i Lower Layer~
 1 __H~~d~~ __ 1
                   I Standard  I'
                   VLAN Header :
                                 Higher Layer
                                   Headers
                                                1
                                                J    Data Packet Payload
                                                                                I
 'Lower Layer~     I
                   Standard    I
                               Extended  I HigherCayer -1
 : __H~~d~~ - _1 VLAN Header VLAN Header :   Headers J Data Packet Payload
                                                                                          l
                                                                                          I

                   IEEE 802.1Q Riverstone                        '------200
                      Header    Solution
  FIG. 2                                                PRIOR ART




                  Access      306           Core                                 306
                                   )
        04
                   Side
                                   I
                                            Side

                                                       104       130       104
                                                                                    ~--
    130~ ~
      --:-::-f1J
          AP
                                                    rfi"-----<--~
                                                    ~AP       AP't:!J
        VLAN30,2                                     VLAN2              VLAN2



                                                    £202        8022 20Z"b
                                                    ~-TP-------'---T~
                                                     VLAN2              VLAN2
                                                     VLAN3              VLAN3
       ~                                             VLAN4              VLAN4

    80~                                                        802     304
         VLAN3                                         202
         VLAN4
                                                    Pl5 TP              TAP
                                                      VLAN2            VLAN2
                                                      VLAN3            VLAN3
                                                      VLAN4            VLAN4


                                                    (302       \308
     802~
            0
                4.h.
       ~
       VLAN30,5
       VLAN20,6        -------------J                 STP
                                                    VLAN30,5
                                                    VLAN20,6
                                                                         STP
                                                                       VLAN30,5 '•••
                                                                       VLAN20,6
                                                    VLAN30,2           VLAN30,2

    FIG.    6
